Case: 13-20456      Document: 00513157932         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20456
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANASTACIO ARANDA SOTO, also known as Anastacio Aranda Garcia, also
known as Anastacio Aranda-Soto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-153-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Anastacio Aranda Soto has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Aranda Soto has not filed a response, has completed the
confinement portion of his sentence, and has been removed from the United



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20456   Document: 00513157932    Page: 2   Date Filed: 08/18/2015


                               No. 13-20456

States. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that Aranda
Soto’s appeal of his conviction presents no nonfrivolous issue. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED in part as
frivolous, see 5TH CIR. R. 42.2, and in part as moot, see United States v.
Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                     2